FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AARON JAMES PIERCE,                              No. 09-16714

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01148-FCD-
                                                 DAD
  v.

EDWARD S. ALAMEIDA, JR.; et al.,                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Aaron James Pierce appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs and excessive force. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal of a complaint

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A for failure to state a claim upon which relief can be

granted, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm in

part, vacate in part, and remand.

      The district court properly dismissed the claims involving defendants Chief

Medical Officer of CCC-Susanville and Warden Runnels because Pierce did not

allege a connection between the actions of these defendants and the deprivations he

claimed to have suffered. See Redman v. County of San Diego, 942 F.2d 1435,

1439-40 (9th Cir. 1991) (en banc).

      Given the low threshold requirements of 28 U.S.C. § 1915A, Pierce has

stated a colorable Eighth Amendment claim against defendants identified as “Four

Unknown by Name High Desert Officers.” See Resnick, 213 F.3d at 447 (a court

must liberally construe pro se pleadings, and accept as true all allegations of

material fact); see also Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (excessive

force inquiry is “whether force was applied in a good-faith effort to maintain or

restore discipline or maliciously and sadistically to cause harm”). Pierce’s failure

to identify these defendants by name does not support dismissal. See Wakefield v.

Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (complaint cannot be dismissed

solely for failure to identify unknown defendants). Accordingly, we remand for

further proceedings on this claim.


                                           2                                      09-16714
      Pierce’s remaining contentions are unpersuasive.

      We decline to address issues raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      We deny Pierce’s request for documents.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3                                    09-16714